DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This office action is a response to an amendment filed 08/10/2022, with a request for continued examination filed 08/10/2022.
Claims 1-3, 5-8, and 10 are pending.
Claims 1, 3, 5, 8, and 10 are amended.


Continued Examination Under 37 CFR 1.114

A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 08/10/2022 has been entered.

Response to Arguments

First and foremost, if Applicant’s Representative sees the need to discuss the instant Application, then said representative is welcome to schedule an interview with the examiner.

Applicant's arguments, filed 08/10/2022, regarding the outstanding 101 rejection have been fully considered, but they are not persuasive. There is no pending prior art rejection. 
Applicant’s arguments continue to generally amount to equating the instant claims to example 38 of USPTO Subject Matter Eligibility Examples, and thus concluding based on the analysis of the example 38, that the instant claims do not recite a mathematical or mental process. 

The Examiner respectfully disagrees, and notes again that it is the fact pattern of the instant application and claims, including the instant specification and knowledge of a person of ordinary skill in the art (which has been plainly provided through the course of prosecution through relevant and cited prior art), that determined the 101 analysis. The analysis performed has been consistent with the guidelines outlined in the MPEP based on the fact patterns of the instant application. Example 38, and 39 of the of USPTO Subject Matter Eligibility Examples have their own fact patterns that distinguish from the instant analysis, as has been previously pointed out. Nonetheless, the Examiner will address Applicant’s specific arguments.

Specifically, Applicant stated on pages 8-9 of the arguments:

    PNG
    media_image1.png
    360
    638
    media_image1.png
    Greyscale


The Examiner respectfully disagrees that this argument was not responded to. The Examiner stated in the previous response to arguments on page 6 of the Final rejection that:

    PNG
    media_image2.png
    394
    636
    media_image2.png
    Greyscale

This portion of the previous response to arguments highlights that the analysis of Step 2A prong one for the fact pattern of the instant application’s limitations are mathematical concepts and relationships, and thus lead to a conclusion of YES for this step and prong of the analysis.  Example 38’s limitations in view of the background provided in that example give no information as to the nature of the “circuit model.” Example 38’s model is a simulation model, unlike the instant claims’ ising-like model and evaluations, which both the instant specification and the relevant prior art references that reflect the knowledge of a person of ordinary skill in that art, make clear is a purely mathematical model and concepts. It cannot be stressed enough that the fact patterns of the instant application and Example 38 are different.  As for Example 38’s limitation concerning generating a normally distributed first random value … using a pseudo random number generator, said limitation may not be considered a judicial exception, since the limitation uses a pseudo random number generator. One of the limitations of the instant claims also uses a random number generator, however this limitation has repeatedly been addressed in the instant application’s prior office actions and identified as an additional element that is not sufficient to amount to significantly more than the judicial exception, since the instant specification classifies the element as routine and conventional (see analysis below). Finally, the last limitation of Example 38 is a computer simulation used on a graphical user interface as clearly gleaned from the background of the example, and thus is not a judicial exception. Again, to belabor the point, the fact patterns are different. A simulation model on a graphical user interface as in example 38 cannot be done in the mind either, which is another reason why example 38 is not considered a judicial exception in step 2A prong one. This is not the case for the instant claims using a mathematical model, even if tools are used for the evaluation and optimization. 
On page 9 of Applicant’s argument, Applicant further argues that Example 38’s model uses a bilinear transformation to create a digital representation of the analog circuit, and states:

    PNG
    media_image3.png
    601
    628
    media_image3.png
    Greyscale

The Examiner respectfully disagrees. The mathematical model and calculations of the instant claims and application are wholly different from the fact pattern of Example 38. The digital representation simulation model of an analog circuit may use a bilateral transformation that is a mathematical calculation, but the limitation of example 38 are not claiming the bilateral transformation calculation. The limitations are simulating a digital circuit model using a bilateral transformation. In other words, example 38 limitations are based on mathematical concepts. The instant claims are a series of calculations of a mathematical model (i.e. equations). These are not merely based on mathematical concepts, they are mathematical concepts. This is completely different. Applicant argues that example 38 does not refer to a graphical user display, and merely defines acts of performing a circuit simulation. However, the background of the example makes clear that the digital representation of the audio mixer model is used on graphical user interface, and at the very least the simulation is a computer simulation producing sound simulation. These cannot be performed in the mind and are not mathematical concepts, but based on mathematical concepts. A mathematical concept cannot simulate a sound. However, the instant claim’s mathematical model producing output solutions are mathematical concepts.
Applicant continues to argue on page 9 of the argument that Example 38 merely defines acts of performing a simulation. This is incorrect, as evidenced by the Background. The simulation of example 38 is digital representation. This cannot be performed in the mind. The instant claims as evidenced by the instant specification and the relevant cited references, are mathematical optimization problems. Mathematics to obtain a solution can be performed in the mind, even if with the aid of tools. 





In pages 9-11 of the arguments, Applicant essentially argues that because Example 38 uses terms like an “initial value”, “generating a normally distributed first random value”, “simulating….based on the first random value”, etc.,  and because claim 39 is an example that uses “mathematical transformation functions” to develop an expanded training set and recites “applying one or more transformations,”  and since these examples are taken as not reciting a judicial exception, then terms and language such as obtaining an output, obtaining values, etc., as in the instant claims should also not constitute a judicial exception.
Once again, the fact patterns are different. The 101 analysis of the instant claims is note merely done on the basis of some terms. The limitations of example 38 have been previously addressed. The random value is an additional element and the simulation is a digital representation. A review of Example 39  will reveal that the limitation of applying transformation is actually for creating a set of modified digital facial images. Digital images may be based on mathematical concepts and calculation, but they are not mathematics in and of themselves. Nor can a digital image as in the example be done in the mind, since these digital images. The instant claims determines an output of a mathematical calculation as a state, using mathematical variables, coefficients, evaluation functions, and steps. These are not merely based on mathematics, they are mathematics calculations and concepts for solving optimization problems, as evidenced by the instant specification. 
On page 11, Applicant also refers to a court decision mentioning example 38. However, the fact pattern of the instant application stands on its own. Merely attempting to hide the terminology of the claims does not mean that the instant claims don’t “recite” mathematical concepts, relationships, and calculations. There is a difference between limitations being based on mathematical concepts and being mathematical concepts despite terminology. The instant claims are directed to determining a solution to a problem using mathematical models and the limitations clearly outline the optimization calculations and operations of mathematical evaluation functions. 
For these reasons, the instant 101 rejection is maintained.  


Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-3, 5-8, and 10 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 
As part of the instant 101 rejection, the Examiner also points to the response to arguments of the Final office action dated 05/10/2022 and the instant office action as being highly relevant to this rejection to the point that they essentially serve to complement this 101 rejection. 

At step 1 of the Subject Matter Eligibility Analysis, claim 1 recites an optimization apparatus including a central processing unit and a memory, which are a combination of concrete devices, and therefore is a machine, which is a statutory category. Meanwhile, claim 5 recites a method of controlling an optimization apparatus for determining an optimal solution, including a series of calculation steps that store (or do not store) solution to memories, and therefore is a process. 
At Step 2A, prong one, claims 1 and 5 recite a series of limitations employing evaluation functions based on states and penalty terms to determine a minimum value representing an optimized solution. As noted in more detail below, the majority of the limitation in claims 1 and 5 are directed to the judicial exceptions of the abstract ideas of mathematical concepts and mental limitations capable of being performed in the mind, and thus directed to the mathematical concepts grouping and mental processes grouping of abstract ideas, and this judicial exception is not integrated into a practical application (see step 2B below). 
Specifically, the abstract idea falls within mathematical optimization concepts and equations of the stochastic and combinatorial variety that solve a generalized mathematical combinatorial optimization problem (see Pg. 9 Preface, Davendra, cited in a prior office action, and instant specification detailing the functions, equations, relationships, and definitions of the concepts of instant claims), and include the limitations of:
 “to obtain an output of a first Ising model having the plurality of state variables as inputs, the first Ising model including a first penalty term that becomes positive when a predetermined constraint is not satisfied and that becomes zero when the predetermined constraint is satisfied, the first penalty term including a first penalty coefficient; 
to obtain an output of a second Ising model having the plurality of state variables as inputs, the second Ising model including a second penalty term that becomes positive when the predetermined constraint is not satisfied and that becomes zero when the predetermined constraint is satisfied, the second penalty term including a second penalty coefficient greater than the first penalty coefficient, and the second penalty term being a same as the first penalty term except for the second penalty coefficient; 
(a) obtaining an output of the first Ising model corresponding to the current values of the state variables; 
(b) obtaining values of the state variables after a state transition; 
 2Application No.: 16/194,713(c) obtaining an output of the first Ising model corresponding to the values of the state variables after the state transition; 
(d) stochastically determining whether or not the state transition is to be accepted, …. and a difference between the output of the first Ising model obtained in step (a) and the output of the first Ising model obtained in step (c); 
(e) in response to a determination that the state transition is to be accepted, (e-1) updating the current values of the state variables stored in the first memory area to the values of the state variables after the state transition; 
(e-2) regardless of whether a value of the first penalty term is zero or not, obtaining an output of the second Ising model corresponding to the values of the state variables after the state transition, 
and 
(e-3) in a case in which the output of the first or second Ising model corresponding to the values of the state variables after the state transition is less than the candidate of the minimum value retained in the memory updating the candidate of the minimum value in the memory to the output of the second Ising model corresponding to the values of the state variables after the state transition, and storing the values of the state variables after the state transition into the memory, and in a case in which the output of the second Ising model corresponding to the values of the state variables after the state transition is not less than the candidate of the minimum value stored in the memory, not storing, into the memory, the output of the second Ising model corresponding to the values of the state variables after the state transition;
(f) after repeating step (a) to step (e) a predetermined number of times, outputting the values of the state variables as the optimal state of the Ising model, wherein outputting a state of the Isinq-model not satisfying the predetermined constraint as the optimal state is suppressed.” 
Analogous claims are found in independent claim 5, and analyzed the same. That such limitations are directed to an area of mathematics for solving combinatorial problems, is merely the intended use of the mathematics. A review of the instant specification makes clear the nature of the claims as being directed to combinatorial and stochastic problems. Additionally, it is clear in view of of the instant specification that an Ising or Ising-like model is a mathematical evaluation function and that obtaining certain specified values involves mathematical calculations. Furthermore, the prior art reference by Cipra (and as any person of ordinary skill would understand) makes clear the mathematical nature of an Ising model formulation.   
 	At step 2A, prong 2, claim 1 recites “a memory including a first memory area and a second memory area,” “a central processing unit,” and storing or not storing variables, states, etc., and the limitations of “d) stochastically determining whether or not the state transition is to be accepted, based on at least a random number…(f)… outputting the values of the state variables stored in the second memory area as the optimal solution of the evaluation function…”  Claim 5 recites equivalent limitations and structures.
	At Step 2B, while the claims include additional elements as noted above in Step 2A prong 2, they are not sufficient to amount to significantly more than the judicial exception. In particular, the recitation of a processor, first memory and second memory, and storing values, amount to no more than mere instructions to apply the exception using a generic computer component, and merely adding extra-solution activity.  The memory areas, and processor are recited at a high level of generality and recited so generically that they represent no more than mere instructions to apply the judicial exception on a computer (see MPEP 2106.05(f). These limitations can also be viewed as nothing more than an attempt to generally link the use of the judicial exception to the technological environment of a computer (see MPEP2106.05(h)). Furthermore, the courts have found limitations directed to “electronic recordkeeping” and “storing and retrieving information in memory” to be well-understood, routine, and conventional, see MPEP 2106.05(d)(II). Accordingly, these additional element do not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea. Mere instructions to apply an exception using a generic computer component cannot provide a patent eligible inventive concept. Additionally, it is noted that even considering memory and memory areas for storing or not storing data, these limitations serve merely to establish computer components as a tool for performing the mental process of mathematical calculations, as provided for in MPEP 2106.04(a)(2) III C (please see response to arguments of the Final Rejection dated 05/10/2022 for an expanded analysis and pertinent arguments, especially in view of the instant specification).   
As for the limitation of “d) stochastically determining whether or not the state transition is to be accepted, based on at least a random number,” while the use of a random number can in theory be generated in the mind, for completeness, it is noted that even if such a generation is done by processor, said limitation falls with what is well-understood, routine, and conventional activity, as evidenced by the instant specification in paragraph 40 (paragraph 38 of the pre-grant publication), and thus would not amount to significantly more than the abstract idea.  
The dependent claims 2-3, 6-8, and 10, similarly recite an abstract idea of mathematical concepts and mental limitations capable of being performed in the mind, without significantly more, other than the recitation of generic computer components recited at a high level of generality. Claim 2 recites ”step (e-3) includes determining whether the output of the first Ising model is equal to the output of the second Ising model; and in response to a determination that the output of the first Ising model is equal to the output of the second Ising model, in a case in which the output of the second Ising model corresponding to the values of the state variables after the state transition is less than the candidate of the minimum value retained in the memory, updating the candidate of the minimum value in the memory to the output of the second Ising model corresponding to the values of the state variables after the state transition, and storing the values of the state variables after the state transition into the memory.” The comparison is a mathematical comparison abstract idea and which also fits into a limitation being able to be performed in the mind. Similar to claim 1, claim 2 recites additional features of storing values into a memory data and updating. However, these do not amount to significantly more than the judicial exception as the memory storage is analyzed similar to claim 1 in step 2B, above. Claim 3 recites “wherein in a case in which the output of the first Ising model is equal to the output of the second Ising model, the value of the first or second penalty term is negligible.” Claim 3 is also a mathematical calculation of mathematical concepts and mental limitations of observing that a comparison is within a range. Claims 6 and 7 provide the intended use of applying the mathematical concepts to a known hypothetical problem referred to as the travelling salesman problem (see at least Davendra). Furthermore, even if the problem of a travelling salesman is considered, said limitations, are still use of mathematics applied to a mathematical problem and also being able to be performed in the mind, much like the problem of diving an orange among three people by using the mathematical concept and equation for division, is a mathematical problem, and also falls into the realm of limitations performed by mental process.  Claims 8 and 10 recite “wherein step (e) further includes (e-4) in response to a determination that the value of the first or second penalty term is not zero, omit updating the candidate of the minimum value in the memory.” These are also mathematical calculations concepts and mental limitations with the use memory being generic computer components recited and a high level of generality and extra-solution activity, and analyzed in similar fashion as in Step 2B above. 
The claims are not patent eligible.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EMILIO J SAAVEDRA whose telephone number is (571)270-5617. The examiner can normally be reached M-F: 9:30am-5:30pm (EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rocio Del Mar Velez-Perez can be reached on (571) 270-5935. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/EMILIO J SAAVEDRA/Primary Patent Examiner, Art Unit 2117